 48DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Optical Corporation,Contact Lens Divisionand Optical Technicians and Workers Union Local505, Service Employees InternationalUnion, AFL-CIO. Case 20-CA-10009July 10, 1975DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND PENELLOUpon a charge filed on February 28, 1975, by Op-tical Technicians and Workers Union Local 505, Ser-viceEmployees InternationalUnion,AFL-CIO,herein called the Union, and duly served on Ameri-can Optical Corporation, Contact Lens Division,herein called the Respondent, the General Counselof the National Labor Relations Board, by the Act-ing Regional Director for Region 20, issued a com-plaint on March 31, 1975, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting comerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 27,1974, following a Board election in Case 20-RC-11872, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about January 29, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 11, 1975, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint, and allegingan affirmative defense.On April 25, 1975, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment, asserting, in effect, that Respon-dent, by its answer to the complaint, was attemptingto relitigate issues raised and litigated in the underly-ing representation case. Subsequently, onMay 5,'Official notice is taken of the record in the representation proceeding,Case 20-RC-11872,as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A 5, 1969);Intertype Co v. Penello,269 F Supp. 573 (D.C. Va., 1957);Follett Corp.,164 NLRB 378 (1967), enfd 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.1975, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause. OnJune 5, 1975, the General Counsel filed opposition toRespondent's response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's opposition in this matter, as set forthin its answerto the complaint and response to theNotice To Show Cause, centers on the Board's find-ing that the individual casting the determinative bal-lot in the representation election was a supervisorwithin the meaning of the Act and sustaining a chal-lenge to her ballot on this basis. Respondentassertsthat the Board erred in this determination for thereasons set forth in its brief in support of its excep-tions to the Hearing Officer's report in that proceed-ing, and because the status of the challenged voter asa temporary supervisor has not been resolved. Fur-ther,Respondent urges that a preelection agreementconcerning the challenged voter's eligibility to voteshould control.Review of the record, including that of the repre-sentationcase,20-RC-11872, indicates that an elec-tion was conducted on April 19, 1974, pursuant to aStipulation for Certification Upon Consent Election,in which the result was 2 votes to I in favor of theUnion, with a determinative challenged ballot. TheUnion filed timely objections to conduct affectingthe results of the election. On May 14, 1974, the Re-gional Director issued his report on objections andchallenged ballot in which he dismissed the objec-tions because no evidence had been submitted insupport thereof, and ordered a hearing on the issuesraised by the challenged ballot. On June 3, 1974, theBoard, absent exceptions to this report, adopted theRegional Director's recommendations.After a hearing, the Hearing Officer issued a re-port on challenged ballot on July 31, 1974, finding,inter alia,that the challenged voter was a supervisorand recommending that the challenge be sustained.Respondent filed timely exceptions to this report, as-signing error to the Hearing Officer's determinationsin several respects, and arguing,inter alia,that thevoter's supervisory duties, if any, were temporary. OnDecember 27, 1974, the Board issued a Decision and219 NLRB No. 3 AMERICAN OPTICAL CORPORATIONCertification of Representative, adopting the Hear-ing Officer's findings, conclusions, and recommenda-tions, noting in footnote 1 the basis for its adoptionof the Hearing Officer's conclusion that the voterwas a supervisor, and certifying the Union.From the foregoing, it appears that Respondentraised and fully litigated in the representation casethe challenged voter's supervisory status, includingthe alleged temporary status.With regard to the preelection agreement concern-ing the eligibility of the challenged voter, Respon-dent attaches a letter dated April 2, 1974, from aBoard agent which mentions that the Union had as-sured that it would not question the inclusion of thechallenged individual and would not challenge hereligibility to vote. Respondent basically asserts thatthis preelection agreement should be controlling onthe voter's eligibility.We do not agree. While theBoard favors and with some exceptions gives effectto preelection eligibility agreements,2 it is settled thatsuch agreements cannot be controlling when the in-clusion of a certain employee contravenes the Act orestablished Board policies.' Inasmuch as the voterchallenged herein was challenged on the basis ofbeing a supervisor, and her status as such was subse-quently established, it would contravene the Act topermit her to vote in the election, and hence the pre-election agreement is not controlling.Further, although Respondent was clearly awareof this agreement well before the election, it did notallude to it or raise it as an issue in the representationproceeding before the Board. Instead, it now offers itat this late date, approximately a year after the elec-tion, as a factor in determining the eligibility of thechallenged voter. In these circumstances, we are notdisposed to reconsider our rulings in the representa-tion case on the basis of this evidence, and allowRespondent to relitigate matters it could have raisedand litigated therein .4It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.52Norris-Thermador Corporation,119 NLRB 1301 (1958);Fisher-New Cen-ter Company,184 NLRB 809 (1970).3Fisher-New Center Company, supraMember Penello agrees that the asserted preelection agreement concern-ing the eligibilityof the challengedindividualis not entitledto anyweight,but relies solely on the failure of the Respondent to raise this issue in therepresentation proceedingor to offer the now profferedletterof April 2,1974. Accordingly, he findsitunnecessary to considerwhether theclaimedpreelectioneligibilityagreementis binding underNorris-Thermador Corpo-ration, 119 NLRB 1301 (1958). Cf.Banner Bedding, Inc.,214 NLRB No. 139(1974).5SeePittsburghPlate Glass Co. v NL.R.B,313 U.S. 146, 162 (1941);49All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation with aplace of business in San Francisco, California, andhas been engaged in the manufacture of opticalgoods, supplies, and equipment at various facilitiesthroughout the United States. During the past year,Respondent, in the course and conduct of its busi-ness operations, purchased and received at its facili-ties in the State of California goods valued in excessof $50,000 which were shipped to it from sources lo-cated outside the State of California. During thesameperiod, Respondent sold and shipped from itsfacilities in the State of California goods and prod-ucts valued in excess of $50,000 directly to purchas-ers located outside the State of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,anemployer engaged in commerce within themeaning of Section2(6) and (7) of the Act, and that itwill effectuate the policies of- the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDOptical Technicians andWorkers Union Local505, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-Rules and Regulations of theBoard,Secs102.67(f) and 102 69(c) 50DECISIONSOF NATIONALLABOR RELATIONS BOARDstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All contact lens production employees of theEmployer at its 560 Sutter Street, San Francisco,California, contact lens division operation; ex-cluding all other employees, office clerical em-ployees, managerial employees,salespersonnel,guards, and supervisors as defined in the Act.2.ThecertificationOn April 19, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 20 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 27, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about January 16, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 29, 1975, and continuing at alltimesthereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 29, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder thatit ceaseand desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion asbeginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.American Optical Corporation, Contact LensDivision, is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2.Optical Technicians and Workers Union Local505, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All contact lens production employees of theEmployer at its 560 Sutter Street, San Francisco, Cal-ifornia, contact lens division operation; excluding allother employees, office clerical employees, manageri-al employees, sales personnel, guards, and supervi-sors asdefined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since December 27, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 29, 1975, andat all timesthereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practices AMERICAN OPTICAL CORPORATION51within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Ameri-can Optical Corporation, Contact Lens Division, SanFrancisco, California, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Optical Technicians andWorkers Union Local 505, Service Employees Inter-national Union, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All contact lens production employees of theEmployer at its 560 Sutter Street, San Francisco,California, contact lens division operation; ex-cluding all other employees, office clerical em-ployees, managerial employees, sales personnel,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 560 Sutter Street, San Francisco,California, location copies of the attached noticemarked "Appendix." 6 Copies of said notice, onforms provided by the Regional Director for Region20, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Opti-cal Technicians and Workers Union Local 505,Service Employees International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All contact lens production employees of theEmployer at its 560 Sutter Street, San Francis-co,California, contact lens division opera-tion;excluding all other employees, officeclericalemployees,managerial employees,salespersonnel, guards, and supervisors as de-fined in the Act.AMERICANOPTICALCORPORATION,CONTACTLENS DIVISION